21-30070-hcm Doc#52 Filed 03/26/21 Entered 03/26/21 09:56:13 Main Document Pg 1 of 7




   UNITED STATES DEPARTMENT OF JUSTICE
   OFFICE OF THE UNITED STATES TRUSTEE
   KEVIN M. EPSTEIN
   UNITED STATES TRUSTEE
   JAMES W. ROSE, JR
   TRIAL ATTORNEY
   615 E. Houston, Rm. 533
   San Antonio, TX 78205
   Telephone: (210) 472-4640
   Fax: (210) 472-4649

                         UNITED STATES BANKRUPTCY COURT
                            WESTERN DISTRICT OF TEXAS
                                  EL PASO DIVISION


   IN RE:                                     §
                                              §
   BENJAMIN JOE GIRON,                        §   CASE NO. 21-30070-HCM
                                              §   CHAPTER 11
                                              §
                                              §   Hearing Date: Not Requested
   DEBTOR.                                    §

            MOTION OF THE UNITED STATES TRUSTEE TO DISMISS CASE

         This pleading requests relief that may be adverse to your interests.

         If no timely response is filed within 21 days from the date of service,
         the relief requested herein may be granted without a hearing being
         held.

         A timely filed response is necessary for a hearing to be held.

   TO THE HONORABLE H. CHRISTOPHER MOTT
   UNITED STATES BANKRUPTCY JUDGE:

         COMES NOW, KEVIN M. EPSTEIN, THE UNITED STATES TRUSTEE for Region

   7 ("UST"), through the undersigned counsel, pursuant to 11 U.S.C. § 1112 and

   respectfully moves for an order dismissing the case and represents as follows:
21-30070-hcm Doc#52 Filed 03/26/21 Entered 03/26/21 09:56:13 Main Document Pg 2 of 7




   I.     BACKGROUND FACTS

          1.     This case was commenced upon the filing of a voluntary petition under

   Chapter 11 of the Bankruptcy Code on February 2, 2021. The debtor has operated as a

   debtor in possession since the filing of the case.       The debtor elected to file under

   subchapter V of the Bankruptcy Code. Brad Odell was appointed as the Subchapter V

   Trustee.

          2.     The debtor has not filed the monthly operating report for February 2021.

          3.     The UST alleges upon information and belief that the debtor’s group homes

   are being foreclosed and/or the leases are being terminated. Without the operations from

   the group homes, it does not appear that the debtor will be able to confirm a plan of

   reorganization.



   II.    THIS CASE SHOULD BE DISMISSED.

          4.     Under section 1112(b) of the Bankruptcy Code, the Bankruptcy Court shall

   dismiss a case or convert a case to chapter 7, whichever is in the best interest of the

   creditors and the estate, if the movant establishes cause, unless the Court finds that a

   chapter 11 trustee or examiner is in the best interests of the creditors and the estate or

   the Court finds and specifically identifies unusual circumstances that establish that

   conversion or dismissal of the case is not in the best interest of creditors and the estate.

   11 U.S.C. § 1112(b).

          5.     Here, the case should be dismissed.          Timely and accurate financial

   disclosure is the life blood of the Chapter 11 process." In re Berryhill, 127 B.R. 427, 433

   (Bankr. N.D. Ind. 1991). Because monthly operating reports are the means by which the




                                                2
21-30070-hcm Doc#52 Filed 03/26/21 Entered 03/26/21 09:56:13 Main Document Pg 3 of 7




   creditors, the Court and the United States Trustee can monitor a debtor's post-petition

   operations, the failure to file monthly operating reports by itself constitutes sufficient cause

   to warrant dismissal of this chapter 11 case or conversion to chapter 7. 11 U.S.C. §

   1112(b)(4)(F); Roma Group, Inc. v. Office of the United States Trustee (In re Roma Group,

   Inc.), 165 B.R. 779, 780 (S.D.N.Y. 1994) (failure to file monthly operating reports

   "undermines the Chapter 11 process and constitutes cause for dismissal or conversion");

   In re Bacon, 52 B.R. 52, 53-54 (Bankr. N.D. Iowa 1985) (failure to file monthly operating

   reports is sufficient "cause" to warrant dismissal of chapter 11 case because "creditors

   are not being provided the basic financial data necessary to make decisions regarding

   their best interests"). Without the reports, the Court, UST, the Subchapter V Trustee and

   creditors cannot know whether the debtor is paying its debts as they come due or whether

   it is generating sufficient cash flow to fund a plan of reorganization.

          6.     Because the debtor is not fulfilling the obligations as a chapter 11 debtor by

   filing monthly operating reports, the case should be dismissed. 11 U.S.C. § 1112(b)(4)(F).

          7.     Furthermore, the UST alleges there is cause to dismiss the case due to

   continuing diminution of the estate and the absence of a reasonable likelihood of

   rehabilitation. 11 U.S.C. §1112(b)(4)(A). The debtor has not proposed a plan to pay

   creditors and does not appear to be able to do so due the losses of the group homes.

   The UST alleges upon information and belief that the debtor is continuing to incur

   administrative expenses in this case with no reasonable likelihood of rehabilitation.

   Therefore, there is cause to dismiss the case.




                                                  3
21-30070-hcm Doc#52 Filed 03/26/21 Entered 03/26/21 09:56:13 Main Document Pg 4 of 7




          8.     The UST submits that dismissal is in the best interests of creditors. The

   debtor does not appear to have any meaningful non-exempt assets available for the

   payment of unsecured claims.

          9.     If the case is dismissed, the UST requests that the order dismissing the

   case provide for payment of any quarterly fees owed to the UST. 28 U.S.C. § 1930.

          WHEREFORE, the UST prays that the Court enter an order dismissing the case

   and for any and all further relief as is equitable and just.



                                                      Respectfully submitted,

                                                      KEVIN M. EPSTEIN
                                                      UNITED STATES TRUSTEE
                                                      REGION 7
                                                      Southern and Western Districts of Texas

                                                      By:    /s/James W. Rose, Jr.
                                                              James W. Rose, Jr.
                                                              Trial Attorney
                                                              Texas Bar No. 17251900
                                                              615 E. Houston St., Room 533
                                                              San Antonio, TX 78205
                                                              (210) 472-4646
                                                              (210) 472-4649 Fax
                                                              James.Rose@usdoj.gov


                                  CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing MOTION OF THE
   UNITED STATES TRUSTEE DISMISS CASE, was served upon the parties on the
   attached service by United States Mail, first class, postage prepaid, and/or by electronic
   means for all Pacer system participants on this the 26th day of March, 2021.

                                                      /s/ James W. Rose, Jr.
                                                      James W. Rose, Jr.
                                                      Trial Attorney




                                                 4
           21-30070-hcm Doc#52 Filed 03/26/21 Entered 03/26/21 09:56:13 Main Document Pg 5 of 7
Label Matrix for local noticing          U.S. BANKRUPTCY COURT                   American Express National Bank
0542-3                                   511 E. San Antonio Ave., Rm. 444        Becket & Lee LP
Case 21-30070-hcm                        EL PASO, TX 79901-2417                  Po Box 3001
Western District of Texas                                                        Malvern, PA 19355-0701
El Paso
Thu Mar 25 15:57:44 CDT 2021
American Express National Bank           Applied Bank                            Benjamin Joe Giron
c/o Becket and Lee LLP                   4700 Court                              5401 Montoya Dr.
PO Box 3001                              Boca Raton, FL 33431                    El Paso, TX 79932-2410
Malvern PA 19355-0701


CBNA                                     CBUSASEARS                              Capital One (USA), N.A.
Attn: Centralized Bankruptcy             PO Box 6217                             4514 N Santa Fe Ave
Po Box 790034                            Sioux Falls, SD 57117-6217              Oklahoma City, OK 73118
Saint Louis, MO 63179-0034


Capital One Bank (USA), N.A.             Cheryl Davis                            City of El Paso
by American InfoSource as agent          The Law Office of Cheryl S. Davis, PC   c/o Don Stecker
PO Box 71083                             11601 Pellicano Dr Ste B18              112 E. Pecan St. Suite 2200
Charlotte, NC 28272-1083                 El Paso, TX 79936-6056                  San Antonio, TX 78205-1588


Comenity Bank/Express                    Credit One Bank                         Dr. Bernard Katz
Attn: Bankruptcy                         PO Box 98872                            6065 Hillcroft St. Ste 101
PO Box 182125                            Las Vegas, NV 89193-8872                Houston, TX 77081-1005
Columbus, OH 43218-2125


Dr. Bernard Katz                         Dr. Bernard Katz                        Equity Trust Co., Custodian FBO Charles J. H
c/o Cheryl S. Davis                      d/b/a Hobo’s House LLC                  c/o Cheryl S. Davis
The Law Offices of Cheryl S. Davis, PC   6065 Hillcroft St., Ste 101             The Law Offices of Cheryl S. Davis, PC
11601 Pellicano Dr., Bldg. B-18          Houston, TX 77081-1005                  11601 Pellicano Dr., Bldg. B-18
El Paso, TX 79936-6056                                                           El Paso, TX 79936-6056

Equity Trust Company                     First National Bank/Legacy              First Premier Bank
Custodian FBO Charles J. Horak, Jr.      Attn: Bankruptcy                        PO Box 5524
8900 Mettler Dr                          PO Box 5097                             Sioux Falls, SD 57117-5524
El Paso, TX 79925-4047                   Sioux Falls, SD 57117-5097


Fortiva Credit Card                      GECU                                    GECU/Government Employees Credit Union
Attn: Bankruptcy                         PO BOX 20998                            Attn: Bankruptcy
PO Box 105555                            EL PASO TX 79998-0998                   Po Box 20998
Atlanta, GA 30348-5555                                                           El Paso, TX 79998-0998


Internal Revenue Service                 Internal Revenue Service                Joe T. Meraz
PO Box 7317                              Po Box 7346                             c/o Kemp Smith LLP
Philadelphia, PA 19101-7317              Philadelphia, PA 19101-7346             Attn: James W. Brewer
                                                                                 221 N. Kansas, Ste. 1700
                                                                                 El Paso, TX 79901-1401

L&M Okubo Management & Services, LLC     LVNV Funding, LLC                       LVNV Funding, LLC
4171 N Mesa St Ste B-201                 Po Box 10587                            Resurgent Capital Services
El Paso, TX 79902-1431                   Greenville, SC 29603-0587               PO Box 10587
                                                                                 Greenville, SC 29603-0587
           21-30070-hcm Doc#52 Filed 03/26/21 Entered 03/26/21 09:56:13 Main Document Pg 6 of 7
Lane C. Reedman                                      MDJJ Real Estate LLC.                                MDJJ Real Estate, LLC
Trustee                                              c/o Cheryl S. Davis                                  5862 Cromo Dr. Ste 100
4171 North Mesa Ste B-201                            The Law Offices of Cheryl S. Davis, PC               El Paso, TX 79912-5510
El Paso, TX 79902-1431                               11601 Pellicano Dr., Bldg. B-18
                                                     El Paso, TX 79936-6056

McKenzie Paul & Associates                           PRA Receivables Management, LLC                      (p)PORTFOLIO RECOVERY ASSOCIATES LLC
111 W Anderson Ln Ste E350                           PO Box 41021                                         PO BOX 41067
Austin, TX 78752-1136                                Norfolk, VA 23541-1021                               NORFOLK VA 23541-1067



Quantum3 Group                                       Quantum3 Group                                       Quantum3 Group LLC as agent for
As agent for MOMA Trust LLC                          Po Box 788                                           Galaxy International Purchasing LLC
Po Box 2489                                          Kirkland, WA 98083-0788                              PO Box 788
Kirkland, WA 98083-2489                                                                                   Kirkland, WA 98083-0788


Quantum3 Group LLC as agent for                      Regional Financial                                   Regional Management Corporation
MOMA Trust LLC                                       500 N Oregon                                         979 Batesville Road Ste B
PO Box 788                                           El Paso, TX 79901-1121                               Greer, SC 29651-6819
Kirkland, WA 98083-0788


Stuart Cox                                           Synchrony Bank                                       Synchrony Bank
1760 N Lee Trevino Dr Ste A                          Attn: Bankruptcy                                     PO Box 965052
El Paso, TX 79936-4566                               PO Box 965060                                        Orlando, FL 32896-5052
                                                     Orlando, FL 32896-5060


TRS Recovery Services, Inc.                          Title Max                                            TitleMax
1600 Terrell Mill Rd Se                              5690 Santa Teresita Dr., Ste. 1A                     5690 Santa Teresita Dr. Ste 1A
Marietta, GA 30067-8307                              Santa Teresa, NM 88008-9211                          Santa Teresa, NM 88008-9211



United States Trustee                                United States Trustee - EP12                         Uprising Investments
615 E. Houston Suite 533                             U.S. Trustee’s Office                                5862 Cromo Dr. Ste 100
San Antonio, TX 78205-2055                           615 E. Houston, Suite 533                            El Paso, TX 79912-5510
                                                     P.O. Box 1539
                                                     San Antonio, TX 78295-1539

VW Credit, Inc.                                      Westar Pacific Mortgage                              Brad W. Odell
PO Box 3                                             PO Box 32950                                         Mullin Hoard & Brown, LLP
Hillsboro, OR 97123-0003                             Phoenix, AZ 85064-2950                               1500 Broadway, Suite 700
                                                                                                          Lubbock, TX 79401-3111


Timothy V. Daniel
Timothy V. Daniel, P.C.
603 Mississippi Ave.
El Paso, TX 79902-2415




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).
           21-30070-hcm Doc#52 Filed 03/26/21 Entered 03/26/21 09:56:13 Main Document Pg 7 of 7
Portfolio Recovery Associates, LLC                   (d)Portfolio Recovery Associates, LLC                (d)Portfolio Recovery Associates, LLC
POB 41067                                            Po Box 12914                                         Po Box 41067
Norfolk, VA 23541                                    Norfolk, VA 23541-0914                               Norfolk, VA 23541-1067




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(d)Cheryl Davis                                      (d)Benjamin Joe Giron                                End of Label Matrix
The Law Office of Cheryl S. Davis, PC                5401 Montoya Dr.                                     Mailable recipients   54
11601 Pellicano Dr., Ste. B18                        El Paso, TX 79932-2410                               Bypassed recipients    2
El Paso, TX 79936-6056                                                                                    Total                 56
